DETAILED ACTION
This is in response to application filed on 7/1/20, in which Claims 1-20 are presented for examination of which Claims 1, 19 and 20 are in independent form.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Please include “vehicle” and “gate” into the title.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “specifying unit” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter (i.e., process, machine, manufacture, or composition of matter) because a program lacks a physical or tangible form, such as information.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 14-16  and 19-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gruhl (US 5,034,739).
Regarding Claim 1, Gruhl discloses an information processing apparatus (Abstract), comprising:
a specifying unit (part of computer (8 of Fig 1) that specifies if the entrance or exit barrier is being approached by a vehicle, Col 2 Lines 60-65; Col 3 Lines 15-24) configured to specify, on a basis of a position of an object (Col 2 Lines 60-61 vehicle; 26 of Fig 1) in a captured image (from cameras 10, 12 of Fig 1), from a plurality of control targets (barriers 5, 6 of Fig 1), the control target to be controlled in accordance with the object (Col 2 Lines 30-38; Col 2 Line 58-Col 3 Line 23 when a vehicle approaches one of the barriers, an image is taken to determine the license plate and the corresponding specified barrier is opened).
Regarding Claim 2, Gruhl discloses regions mutually different are set one-to-one to the control targets in the captured image (cameras 10 and 12 are able to discern if a vehicle is at an entrance or exit barrier), and the specifying unit specifies the control target to be controlled in accordance with the object, depending on which of the regions the object is located in (Col 2 when vehicle is at entrance, the entrance barrier opened, when the vehicle is at the exit the exit barrier is opened).
Regarding Claim 3, Gruhl discloses an object information storage unit (Col 2 Line 58-Col 3 Line 23 necessary to store the license plate numbers) configured to store object information that associates identification information of the object with the control target specified by the specifying unit (Col 2 Line 58-Col 3 Line 23 license plate is associated with the barrier the vehicle is approaching, in order to determine whether to start charging a fee (for entering vehicle) or clear the vehicle from the log (Col 3 Lines 45-48)).
Regarding Claim 4, Gruhl discloses the specifying unit detects the object in a predetermined partial region (region where a license plate would be read) in the region (Col 3 Lines 49-52 general area imaged in front of a gate) and specifies the control target to be controlled in accordance with the object that has been detected (Col 2 Line 58-Col 3 Line 23 when vehicle is at entrance, the entrance barrier opened, when the vehicle is at the exit the exit barrier is opened).
Regarding Claim 5, Gruhl discloses the object is a vehicle (Col 2 Line 60 vehicle).
Regarding Claim 6, Gruhl discloses the specifying unit:
detects a license plate of the vehicle in the partial region (Col 2 Line 58-Col 3 Line 23 reads license plate);
analyzes registration information of the vehicle shown on the license plate (character readers 11 and 13 read the numbers to recognize license plate in order to log or clear the vehicle identifier);
detects a vehicle position that is a position of the vehicle in the captured image, on a basis of a position of the license plate that has been detected (detects vehicle at entrance 2 or exit 3 as it gathers license plate numbers);
specifies the control target to be controlled in accordance with the object, on a basis of the vehicle position that has been detected (when vehicle is at entrance 2, the entrance barrier 5 is opened, when the vehicle is at the exit 3 the exit barrier 6 is opened);
generates, with the registration information that has been analyzed, as the identification information of the vehicle, the object information that associates the registration information (recognized license number), the vehicle position that has been detected (entrance 2 or exit 3 areas), and the control target that has been specified (entrance or exit barriers 5 or 6); and causes the object information storage unit to store the object information that has been generated (Col 2 Line 58-Col 3 Line 23 stored in memory for occupancy and fee determinations*).
1>Regarding Claim 14, Gruhl discloses an image capturing unit (cameras 10, 12) configured to capture periphery of the plurality of control targets, to generate the captured image (Col 2 Line 58-Col 3 Line 23 in order to capture license plates from vehicles approaching the control targets (barriers) the cameras must capture periphery areas to the barriers).
14>Regarding Claim 15, Gruhl discloses the image capturing unit performs image capturing from at least one of a location ahead of or a location behind the object in a traveling direction of the object located on the periphery of the plurality of control targets (see cameras 10, 12 of Fig 1; Col 3 Lines 49-53).
15>Regarding Claim 16, Gruhl discloses a region information storage unit configured to store region (entrance and exit regions) information indicating regions that are mutually different (Col 2 Line 58-Col 3 Line 23 entrance information with camera 10 and exit information with camera 12) and are set one-to-one to the control targets in the captured image (barriers 5 or 6), wherein the specifying unit: 
region 2 corresponds to barrier 5, region 3 corresponds to barrier 6) in the captured image generated by the image capturing unit (cameras 10, 12);
causes the region information storage unit to store the region information indicating the regions that are set (Col 2 Line 58-Col 3 Line 23 necessary to determine if the car is entering and needs to be recorded or is leaving and needs to be cleared); and 
specifies the control target to be controlled in accordance with the object, depending on which of the regions the object is located in, the regions being indicated by the region information stored in the region information storage unit (Col 2 Line 58-Col 3 Line 23 when the vehicle is at entrance 2, the entrance barrier 5 is opened and when the vehicle is at the exit 3 the exit barrier 5 is opened).
Regarding Claim 19, Gruhl discloses an information processing method (Abstract), comprising:
specifying, on a basis of a position of an object (Col 2 Lines 60-61 vehicle; 26 of Fig 1) in a captured image (from cameras 10, 12 of Fig 1), from a plurality of control targets (barriers 5, 6 of Fig 1), the control target to be controlled in accordance with the object (Col 2 Lines 30-38; Col 2 Line 58-Col 3 Line 23 when a vehicle approaches one of the barriers, an image is taken to determine the license plate and the corresponding barrier is opened).
Regarding Claim 20, Gruhl discloses a program for causing a computer (Abstract) to function as:
a specifying unit (part of computer 8) that specifies, on a basis of a position of an object (Col 2 Lines 60-61 vehicle; 26 of Fig 1) in a captured image (from cameras 10, 12 of Fig 1), from a plurality of control targets (barriers 5, 6 of Fig 1), the control target to be controlled in when a vehicle approaches one of the barriers, an image is taken to determine the license plate and the corresponding barrier is opened).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gruhl in view of Hoshino (US 2017/0357881).
Regarding Claim 17, Gruhl doesn’t disclose a display unit configured to display the captured image.
In the same field of endeavor, Hoshino discloses a vehicle body area detection unit detects a vehicle body area of a vehicle from an image signal. A license plate area detection unit detects a license plate area of the vehicle from the image signal.  A synthesis unit synthesizes the processed image signal corresponding to the vehicle body area and the processed image signal corresponding to the license plate area.
Hoshino discloses a display unit configured to display the captured image (Fig 18, [0108]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gruhl with Hoshino using a display in 
Regarding Claim 18, Gruhl discloses an image generation unit configured to generate a superimposition image that is to be superimposed on the captured image for display on the display unit, wherein the display unit displays a composite image including the superimposition image superimposed on the captured image (FIG. 18; [0108] synthesis unit 390 superimposes an image of the license plate area 708 on an image of the vehicle body area 707 to display on an image display area 711).

Allowable Subject Matter
Claims 7-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Nerayoff et al. (US 2014/0207541) discloses tracking vehicles using two or more first images from a first camera having a first field of view are received. Next, a first static characteristic and a first dynamic characteristic of a first vehicle are determined based on the two or more first images. Next, two or more second images from a second camera having a second field of view are received. A second static characteristic and a second dynamic characteristic of the first vehicle are determined based on the two or 
b.	Huddle (US 6,075,333) discloses a method and apparatus for retrofitting a manually operated commercial garage door opener to function automatically. Huddle teaches in a case where the vehicle is located at a predetermined place (just after entering the entrance gate), the control unit causes the gate in an open state to close, the gate corresponding to the vehicle (after the vehicle enters the garage, the entrance gate closes) Col 4 Lines 19-31 delay determines the amount of time after the door begins to open and the vehicle rolls over hose 56 a second time before a down signal is delivered…the door pauses only three seconds after it is fully open and then begins to close).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MARK S RUSHING/Primary Examiner, Art Unit 2685